DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/19/2022 have been fully considered but they are not persuasive. 
Regarding 112(a) rejection on claims 33-47, applicant argued that support can be found on paragraphs 0092-0093 of published application US2020/0051266, which states that “epipolar lines 430 are produced by object edges” and therefore are form by edge pixels; “(i.e., the points that form a valid epipolar line must be connected) and must compose a line with all its points going towards the same direction”.  Applicant further the embodiment of Fig. 6G depicts epipolar line 610 consisting of edge pixels only, all the pixels being connected and forming a consistent direction.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, cited paragraphs 0092-0093 do not exclude any non-edge pixel on a valid epipolar line.  When the filed Fig. 6G shows an example or scenario where an epipolar line falls on connected edge pixels, subsequent filed Fig. 6J shows another example or scenario wherein the epipolar line falls outside of edge pixels (650a, 650b), wherein said Fig. 6G can be view as part of said Fig. 6J.  Examiner would take a reasonable interpretation of said paragraphs 0092-0093 and Fig. 6G as using edge pixels to set an epipolar line, wherein non-edge pixels may or may not be in-between edge pixels.
	Thus, rejection is proper and maintained.

Regarding 103 rejection on claim 33, applicant argued that Bolles fail to teach “each valid epipolar line consisting of edge pixels only”, wherein not all the edge pixels that form the valid epipolar lines in Bolles are connected.  Applicant further argued that Borovicka fails to teach the epipolar line limitation because Borovicka’s epipolar line geometry is for stereo vision that contains both edge pixels (black pixels) and non-edge pixels (depicted in grey).
	However, examiner respectfully disagrees.  First off, both Bolles and Borovicka teach about stereo imaging application, which would have been obvious to one of ordinary skill in the art to recognize similarity in epipolar lines.  Second off, as explained in response to argument on 112(a) rejection above, instant application does not have sufficient disclosure to support a valid epipolar line containing edge pixels only.  Even cited Fig. 6G do not provide convincing support in view of Fig. 6J.  Moreover, argued claim do not limit every edge pixels have to be on the same epipolar line.  So, applicant’s arguments with respect to the prior arts would be groundless. 
	Thus, rejection is proper and maintained.

Regarding rejection on claims 40-41, applicant argued that Luke teaches away from the use, wherein Luke explains that at the top, bottom, extreme right and extreme left of a light field (not of epipolar lines or images) is not possible to compute the derivatives.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, Luke’s “contrast to previous local depth from light field methods based on EPIs…” do not necessarily indicate teaching-away.  It merely indicates a different approach.  As a secondary reference, Luke are not required to teach all/most limitation embedded in the primary reference.  Instead, Luke teach a practice where pixels at border regions are not processed, which would have been 
	Thus, rejections are proper and maintained.

Regarding rejection on claim 42, applicant argued that Yang fails to remedy Bolle’s deficiency.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, Yang does teach Bolle’s deficiency as explained in rejection below.  And, as explained in response to argument on 112(a) rejection above, instant application does not have sufficient disclosure to support a valid epipolar line containing edge pixels only.  This renders applicant’s argument groundless.
	Thus, rejection is proper and maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although applicant indicated support in filed specification for claim amendment, “set of connected edge pixels” is not necessarily equivalent to “consisting of edge pixels only”.


Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-36, 39, 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolles et al. (“Epipolar-Plane Image Analysis: An Approach to Determining Structure from Motion”) in view of Borovicka (“Determining depth in scene”).
To claim 33, Bolles teach a method for obtaining depth information from a light field, comprising: 
generating a plurality of epipolar images from a light field captured by a light field acquisition device (abstract, pages 8-10, epipolar images are generated from a sequence of closedly spaced image taken by a moving camera, and three-dimensional scene description, i.e., depth, is obtained from these epipolar images); 
an edge detection step for detecting, in the epipolar images, edge pixels corresponding to edges of objects in the scene captured by the light field acquisition device (pages 24-25, section 4.4; Fig. 23, third step detects edgelike features in the EPI… fourth step fits linear segments to edges); 
characterized in that the method further comprises: 
in each epipolar image, detecting valid epipolar lines formed by a set of edge pixels (page 25, left column, fifth step builds a description of the line segments that links together those that are collinear, which is to identify sets of lines that belong to the same feature in the scene), 
wherein all the edge pixels that form the valid epipolar lines are connected and forming a consistent direction for the valid epipolar line (Fig. 24, connected, collinear line segments form valid epipolar lines); 
determining the slopes of the valid epipolar lines detected in the previous step (page 25, right column, scene coordinates are determined uniquely by the location of the epipolar plane associated with the EPI as well as with the slope and intercept of the line in the EPI).
But, Bolles do not expressly disclose each valid epipolar line consisting of edge pixels only.
However, such feature refers to definition of epipolar line, which would have been obvious.
	Borovicka teach defining epipolar line with equation, such as finding edge pixels that lie on epipolar line (pages 3-4 section 1.5, page 6 section 3), which strengthen epipolar line of Bolles.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Borovicka into the method of Bolles, in order to further defining epipolar line detection.


To claim 34, Bolles and Borovicka teach claim 33.
Bolles teach wherein the edge detection step comprises calculating a second spatial derivative for each pixel of the epipolar images and detecting the zero-crossings of the second spatial derivatives (page 12, left column, compute first and second spatial derivatives; page 24, right column, locates features in difference of Gaussians, positive and negative zero crossings).

To claim 35, Bolles and Borovicka teach claim 33.
Bolles teach wherein the step of determining the slopes of the valid epipolar lines comprises applying a line fitting to the detected edge pixels (page 24, right column, fits linear segments; page 25, right column).

To claim 36, Bolles and Borovicka teach claim 33.


To claim 39, Bolles and Borovicka teach claim 36.
Bolles teach wherein the analysis of the epipolar lines to determine whether the epipolar lines are valid or not comprises any of the following: a morphological analysis; a heuristic method; and a machine learning algorithm (pages 24-25, 49, morphological analysis).

To claim 44, Bolles and Borovicka teach a device for generating a depth map from a light field, comprising processing means configured to carry out the steps of the method of claim 33 (as explained in response to claim 33 above).

To claim 45, Bolles and Borovicka teach claim 44.
Bolles teach comprising a light field acquisition device (as explained in response to claim 33 above).

To claim 46, Bolles and Borovicka teach a computer program product for generating a depth map from an image captured by a plenoptic camera, comprising computer code instructions that, when executed by a processor, causes the processor to perform the method of claim 33 (as explained in response to claim 33 above).


Bolles teach comprising at least one computer-readable storage medium having recorded thereon the computer code instructions (as explained in response to claim 33).



Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolles et al. (“Epipolar-Plane Image Analysis: An Approach to Determining Structure from Motion”) in view of Borovicka (“Determining depth in scene”) and Saito (US2009/0237491).
To claim 37, Bolles and Borovicka teach claim 36.
Though obvious in view of line segments linking together those that are collinear (page 25, left column), but Bolles and Borovicka do not expressly disclose wherein the analysis of the epipolar lines to determine whether they are valid or not comprises checking the number of pixels forming the epipolar line exceeding a determined threshold.
	Saito teach the analysis of the epipolar lines to determine whether they are valid or not comprises checking the number of pixels forming the epipolar line exceeding a determined threshold (paragraphs 0006, 0018, 0071), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Bolles and Borovicka, in order to further analysis detail by design preference.

To claim 38, Bolles, Borovicka and Saito teach claim 37.
Bolles, Borovicka and Saito teach wherein the number of pixels forming the epipolar line must be at least equal to the number of pixels of the height of the corresponding epipolar image (page .


Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolles et al. (“Epipolar-Plane Image Analysis: An Approach to Determining Structure from Motion”) in view of Borovicka (“Determining depth in scene”) and Luke et al. (“Depth From Light Fields Analyzing 4D Local Structure”).
To claim 40, Bolles and Borovicka teach claim 36.
But, Bolles and Borovicka do not expressly disclose wherein the analysis of the epipolar lines includes disregarding one or more extreme pixels at the top and/or at the bottom of the epipolar image.
	Luke teach the analysis of the epipolar lines includes disregarding one or more extreme pixels at the top and/or at the bottom of the epipolar image (page 902, section III, depth estimator is able to generate a depth measurement for each ray in the light field, except at border regions), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Bolles and Borovicka, in order to further implementation of depth measurement generation.

To claim 41, Bolles, Borovicka and Luke teach claim 40.
Bolles, Borovicka and Luke teach wherein the extreme pixels are disregarded when said extreme pixels are not pointing towards the same direction as the rest of the edge pixels forming the .


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolles et al. (“Epipolar-Plane Image Analysis: An Approach to Determining Structure from Motion”) in view of Borovicka (“Determining depth in scene”) and Yang et al. (US2006/0066612).
To claim 42, Bolles and Borovicka teach claim 33.
Bolles teach further comprising generating a single slope or depth map from a combination of redundant slopes or depths obtained from different valid epipolar lines of horizontal epipolar images and vertical epipolar images for the same position (page 10, slope and depth are equivalents related by depth-from-slope relationship, pages 18-19, 32-33, 49, wherein taking redundant values by combination and removing outliners is well-known in the art, which would have been obvious to one of ordinary skill in the art to apply in depth map generation).
	Yang teach using depth map for geometric information for rendering image with epipolar lines (paragraphs 0055-0073, 0090), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Bolles and Borovicka, in order to further geometric application.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 14, 2022